Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-8 have been cancelled. Claims 9-14 are new, are currently pending, and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (USP 9,288,270; hereinafter Penilla)in view of Chang (US 2014/0240089; previously disclosed by the provided IDS, hereinafter Chang).
Regarding Claim 9: 
Penilla discloses an in-vehicle environment setting system, comprising a server configured to: 
receive, from a first vehicle, first setting information regarding a setting for an in-vehicle environment of the first vehicle (Penilla, Column 28 Line 49 – Column 29 Line 7, Penilla action sets taken at a vehicle, i.e. receiving a first setting, which include setting a temperature of the vehicle, i.e. an in-vehicle environment setting, and see Column 31, lines 15-55, disclosing the inputs to the vehicle and learning that takes place), and first environment information regarding an outdoor environment of the first vehicle in a manner associated with an identity of a user who boards the first vehicle (Penilla, Column 29, Lines 9-20, Penilla discloses that the sensor data is included in data received from the vehicle, which includes an actual sensed temperature, i.e. environment information regarding an outdoor environment of the first vehicle, and see Column 30, lines 15-25, disclosing more explicitly that the outside temperature can be sensed by a vehicle sensor, and also see, Column 31, lines 50-55, disclosing an external temperature measurement and an internal setting of the car temperature with the recommended setting information for the vehicle is received in a manner associated with the user (i.e. direct device, email, web account, profile, etc., See at least Column 29 Lines 28-37)); 
learn a preference of the user related to the setting for the in- vehicle environment based on the first setting information and the first environment information (Penilla, Figs. 16C and 16D, Column 31 Lines 24 – Column 32 Lines 5, Penilla discloses the reasoning and assumption models based on inputs from the user, such as a temperature setting, based on outside temperature measurements and role information), 
generate first recommended setting information regarding a recommended setting for the in-vehicle environment preferred by the user based on a learning result of the preference (Penilla, Column 33 Lines 22-54, Penilla discloses recommending settings based on the user preferences and outdoor environment during the use of the vehicle, with the vehicle use being considered when settings and restrictions of the vehicle are applied and recommended, see Column 32 line 56 – Column 33 Line 64); and
transmit the first recommended setting information to a second vehicle which is different from the first vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses user profile settings are transferred to a second vehicle through cloud services),
wherein the server is further configured to: receive, from a first vehicle, first usage style information indicating a usage style of the first vehicle by the user (Penilla, Column 13, Lines 29-65, Penilla discloses profile information includes role information for each user, with the role information (usage style information) describing how the user is expected to use the vehicle is shared through cloud services (see at least Column 19, Lines 10-24)) and, from the second vehicle, second usage style information indicating a usage style of the second vehicle by the user (Penilla, Column 13, Lines 29-43, Penilla discloses each vehicle the user logs in to, and the login is recognized, the system applies all settings, privileges, and roles of the user to the newly logged in to vehicle);
learn a preference of the user related to the setting for the in-vehicle environment for each usage style based on the first setting information, the first environment information, and the first usage style information (Penilla, Figs. 16C and 16D, Column 31 Lines 24 – Column 32 Lines 5, Penilla discloses the reasoning and assumption models learn particular actions performed by the user (see at least Column 32 Lines 34-43), such as a temperature setting, based on outside temperature measurements and role information);
generate third recommended setting information regarding a recommended setting for an in-vehicle environment of the second vehicle preferred by 20the user based on (i) the learning result of the preference for each usage style…and (iii) the second usage style information (Penilla, Column 2 Lines 22-27, Penilla disclose applying the user preference settings, based on learned settings, to any vehicle role information (i.e. usage style); and 
transmit the third recommended setting information to the second vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses the custom configuration for the user is transferred to the second vehicle via cloud services, thus providing the same settings and preferences).  
	However, Penilla fails to explicitly disclose generating a recommended setting based on differences in behavior of the user while the user is on board the vehicle wherein the behavior is different for each usage style.
Chang, in the same field of endeavor of vehicle controls, discloses generating a recommended setting based on differences in behavior of the user while the user is on board the vehicle wherein the behavior is different for each usage style (Chang, Para. [0140-0141], Chang discloses recommending settings for a vehicle based on the received different preferences (see at least Para. [0162]) of the driver and/or passenger (i.e. usage style); with the examiner interpreting the recommended settings are generated based on at least whether the user is the drive or the passenger and the received differing preferences of the user’s profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Penilla to include recommended settings based on the differences in behavior for different vehicle usage style as disclosed by Chang in order to allow multiple users simultaneously to adapt the vehicle settings to best meet the preferences of all users of the vehicle (Chang, Para. [0155]).
Regarding Claim 10:
The combination of Penilla and Chang discloses the in-vehicle environment setting system according to claim 9.
Penilla further discloses wherein the preference of the user related to the setting for the in-vehicle environment includes a preference related to transient setting changes which the setting for the in-vehicle environment undergoes until it is stabilized (Penilla, Fig. 16C, Column 27, Lines 27-42, Penilla discloses preference of the user includes a temperature range which the vehicle is prepared to during an expected use of the vehicle by the user, and the in-vehicle temperature is adjusted to remain in this preferred range (transient setting change)).
Regarding Claim 12:
The combination of Penilla and Chang discloses the in-vehicle environment setting system according to claim 9.
Penilla further discloses receive second environment information regarding an outdoor environment of the second vehicle from the second vehicle (Penilla, Column 29, Lines 9-20, Penilla discloses that the sensor data is included in data received from the vehicle, which includes an actual sensed temperature, i.e. environment information regarding an outdoor environment of the vehicle, and see Column 30, lines 15-25, disclosing more explicitly that the outside temperature can be sensed by a vehicle sensor, and also see, Column 31, lines 50-55, disclosing an external temperature measurement and an internal setting of the car temperature, and the reference contemplates any number of vehicles, see Column 33, Line 65 – Column 43, Line 3); 
generate second recommended setting information regarding a recommended setting for an in-vehicle environment of the second vehicle preferred by the user based on the learning result of the preference and the second environment information (Penilla, Column 33 Lines 22-54, Penilla discloses recommending settings based on the user preferences and outdoor environment during the use of the vehicle); and 
transmit the second recommended setting information to the second vehicle (Penilla, Column 9, Lines 48-59, Penilla discloses user profile settings are transferred to a second vehicle through cloud services).  
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
Penilla further discloses an in-vehicle environment setting program that causes the computer system to execute the in-vehicle environment setting method according to claim 13 (Penilla, Column 36 Lines 21-31, Penilla discloses a computer program stored in the computer programmed to execute the required operations of the system).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Change and in further view of Sarawgi et al. (US 2016/0034828; previously disclosed by the provided IDS, hereinafter Sarawgi).
Regarding Claim 11:
The combination of Penilla and Chang discloses the in-vehicle environment setting system according to claim 9.
The combination of Penilla and Chang fail to disclose in combination wherein the server is further configured to transmit to the second vehicle a dispatch 19instruction for causing the second vehicle to move to a desired dispatch place designated by the user.
Sarawgi, pertinent to the same problem of requesting a vehicle to a location, discloses wherein the server is further configured to transmit to the second vehicle a dispatch 19instruction for causing the second vehicle to move to a desired dispatch place designated by the user (Sarawgi, Para. [0062], discloses a dispatch unit which instructs a vehicle (second vehicle) to the user designated area through a client device connected to a server (see at least Para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Penilla to include a dispatch unit to request a vehicle to a user designated location as disclosed by Sarawgi in order to dispatch a vehicle to a correct and compatible location as designated by the user, (Sarawgi, Para. [0021]).
	Response to Arguments
Applicant's arguments filed October 20th, 2022 have been fully considered but they are not persuasive. 
In regards to the applicant’s arguments the cited art fails to disclose generating recommended settings based on “differences in behavior of the user while the user is on board the vehicle wherein the behavior is different for each usage style”. However, the examiner respectfully disagrees. Chang discloses, as shown in the rejection above, recommending settings of in-vehicle environmental settings based on the usage style of the vehicle (i.e. whether the received preferences are driver or passenger), see at least Para. [0140-0141]. The examiner interprets the disclosure from Chang as the recommended settings are based on whether the received preferences of the profile are for a passenger or driver, with the profile associated with an individual having different preferences whether the individual is driving or is a passenger. Therefore the cited art is disclosed by the argued limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664